        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 1 of 28



STORZER & ASSOCIATES, p.c.                          SAVAD CHURGIN, LLP
Robert L. Greene                                    Joseph Churgin
1025 Connecticut Ave., N.W.                         55 0ld Turnpike Road
Suite 1000                                          Suite 209
Washington, D.C. 20036                              Nanuet, New York 10954
Tel: (202) 857-9766                                 Tel: (845) 624-3820
Fax: (202) 315-3996                                 Fax: (845) 624-3821



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  ORTHODOX JEWISH COALITION OF
  CHESTNUT RIDGE, an unincorporated
  association, CONGREGATION BIRCHAS
  YITZCHOK, a New York religious
  corporation, CONGREGATION DEXTER
  PARK, CONGREGATION TORAH
  U'TFILLA, a New York religious corporation,         Civ. No. 7:19 cv 443
  ABRAHAM WILLNER, and TZVI MILLER,

                           Plaintiffs,

             V.



  VILLAGE OF CHESTNUT RIDGE, NEW
  YORK,

                           Defendant.


                              FIRST AMENDED COMPLAINT


       Plaintiffs ORTHODOX JEWISH COALITION OF CHESTNUT RIDGE, a New York

unincorporated association ("OJCCR"), CONGREGATION BIRCHAS YITZCHOK, a New York

religious corporation, CONGREGATION DEXTER PARK, a New York religious corporation,

CONGREGATION TORAH U'TFILLA, a New York religious corporation, ABRAHAM

WILLNER, and TZVI MILLER (collectively "Plaintiffs?), by and through their attorneys, Storzer

& Associates, p.c. and Savad Churgin LLP, hereby complain of Defendant, the VILLAGE OF

CHESTNUT RIDGE, NEW YORK (the ?Village?) as follows:



                                                1
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 2 of 28




                        INTRODUCTION AND NATURE OF ACTION


         1. The Village of Chestnut Ridge, New York ("Village") has implemented and

imposed several land use regulations controlling the use of real property for places of worship

within its jurisdiction. These laws created onerous zoning requirements to be able to use property

for religious purposes, including a five-acre minimum lot area requirement and subjecting such

uses to the legislative discretion of the Village's Board of Trustees, and treated religious assembly

and institutional land uses differently and worse than myriad nonreligious assembly and

institutional uses in the Village.

         2. Specifically, the Village's land use regulations applicable to places of worship

effectively prevented the members of the Orthodox Jewish community living in the Village of

Chestnut Ridge, including the Plaintiffs, from operating and attending synagogues ("shuls"') in

order to engage in religious exercise within the Village.

         3. ThisactioniscommencedbyPlaintiffstoredressviolationsoftheircivilrights,as

protected by the First and Fourteenth Amendments to the United States Constitution, the Freedom

of Worship provision of the New York Constitution (Article I, section 3), and the Religious Land

Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc, et seq. ("RLUIPA?).


                                     JURISDICTION AND VENUE


         4. ThisCourthasjurisdictionoverthisactionpursuantto28U.S.C.§§1331,1343(3)

& (4), 42 U.S.C. §§ 2000cc, et seq., and 42 U.S.C. § 1983, which confer original jurisdiction on

federal district courts in suits to redress the deprivation of rights, privileges and immunities secured

by the laws and Constitution of the United States, particularly the First and Fourteenth




                                                   2
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 3 of 28



Amendments to the Constitution of the United States, and the Religious Land Use and

Institutionalized Persons Act of 2000.


        s. This Court has jurisdiction over the request for declaratory relief pursuant to 28

u.s.c. § § 2201 and 2202. This Court has supplemental jurisdiction over all state law claims under

28 U.S.C. § 1367(a).

        6. Venue is proper in this District pursuant to 28 U.S.C. S, 1391(b), because the acts

and transactions complained of occurred in this District.


                                         THE PARTIES


       7. Plaintiff OJCCR is an unincorporated association of seven Orthodox Jewish

congregations located in the Village of Chestnut Ridge, New York.

       8. Plaintiff CONGREGATION TORAH U'TFILLA is a Religious Corporation

organized under the laws of the State of New York on October 23, 2012.

       9. Plaintiff CONGREGATION DEXTER PARK is a Religious Corporation

organized under the laws of the State of New York on July 11, 2014.

        10. Plaintiff CONGREGATION BIRCHAS YITZCHOK is a Religious Corporation

organized under the laws of the State of New York on October 10, 2010.

        11. Plaintiff ABRAHAM WILLNER is a natural person of the Orthodox Jewish faith

residing in the Village of Chestnut Ridge, New York.

        12. Plaintiff TZVI MILLER is a natural person of the Orthodox Jewish faith residing

in Chestnut Ridge, New York.

        13. Defendant VILLAGE OF CHESTNUT RIDGE, NEW YORK is a municipal

corporation of the State of New York, having offices at 2 77 0ld Nyack Turnpike, Chestnut Ridge,




                                                  3
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 4 of 28



New York l 0977, which, through its governing body, adopted and enforce the land use regulations

in question in this matter.



                                 FACTUAL BACKGROUND


                     Plaintiffs and the Burdens on Their Religious Exercise

        14. AllofthePlaintiffspracticeaformofJudaismthatiscommonlyreferredtoasultra-

Orthodox Judaism.


        15. Plaintiffs' religious exercise includes prayer, teaching, counseling and other

communal religious activity, which constitutes expressive activity.

        16. OJCCR's member congregations have no location at which they can legally

exercise their religion communally within the Village.

        17. OJCCR has a particular interest in this litigation based on its own interests. It also

seeks to vindicate its members' rights, and to provide locations for places of worship for its

members.


        18. OJCCR asserts those constitutional and statutory rights on behalf of its members.

        19. Plaintiffs Congregation Torah U'Tfilla, Congregation Dexter Park, and

Congregation Birchas Yitzchok have no location at which they can legally exercise their religion

in the Village.

        20. Plaintiff Tzvi Miller has no location at which he can legally engage in communal

worship in the Village.

        21. Plaintiff Abraham Willner has no location at which he can legally engage in

communal worship in the Village.




                                                 4
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 5 of 28



       22. All of OJCCR's member congregations have sought to build or buy property to

allow them to build places of worship that would legally accommodate their religious exercise in

Chestnut Ridge.

       23. TheVillageislocatedwithintheTownofRamapoinRocklandCounty,NewYork.

       24. The Village is located adjacent to and directly south of Monsey, New York.

       25. A large Orthodox Jewish community is centered in Monsey, New York and has

expanded to nearby Villages, including Chestnut Ridge, and the Town of Ramapo.

       26. This Orthodox Jewish population, sometimes referred to as ?ultra-Orthodox? or

haredi, is characterized by distinctive dress, customs, religious practices, and educational needs,

among other attributes.

       27. Plaintiffs believe in the Torah's commands that one should ?speak of [the Torah's

precepts] while you sit in your home, while you walk on the way, when you retire and when you

arise.? Deuteronomy 6:5-9. The Babylonian Talmud, Sabbath 127a, states: ?These are the

precepts whose fruits a person enjoys in This World but whose principal remains intact for him in

the World to Come. They are: the honor due to father and mother, acts of kindness, early attendance

at the house of study morning and evening, hospitality to guests, visiting the sick, providing for a

bride, escorting the dead, absorption in prayer, bringing peace between man and his fellow - and

the study of Torah is equivalent to them all.?

       28. Many Orthodox Jews have moved to the Village in the past decade.

       29. This movement by Orthodox Jews to the Village has been met with substantial

resistance among many residents in the Village.

       30. It has also been met with legislative action targeting the religious needs of the

Orthodox Jewish community.




                                                  s
          Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 6 of 28



        31. Plaintiffs'religiousbeliefsrequirethemtoaffendaplaceofworship,or,yhu7,for

prayer during the week, services on their Sabbath and various other holy days during the year, and

other religious activities.

        32. The Sabbath lasts for approximately twenty-five hours, from sunset on Friday until

one hour after sunset on Saturday.

        33. The same schedule applies to several holy days during the year.

        34. Plaintiffs' religious beliefs require them to attend four prayer services on the

Sabbath, one after sundown on Friday, one on Saturday morning, one on Saturday afternoon, and

then a final prayer service at the conclusion of the Sabbath on Saturday evening.

        35. Plaintiffs' religious beliefs require them to have a ritual meal in the approximate

hour between the final two Saturday prayer services.

        36. Plaintiffs have no location at which they may legally observe these religious

requirements in the Village.

        37. Furthernnore,thePlaintiffscannotlegallyengageinavarietyofreligiousactivities

because of the lack of adequate physical facilities in the Village.

        38. Thesereligiousactivitiesinclude:(a)celebrationofhighholydays,includingYom

Kippur and Rosh Hashanah; (b) Bar Mitzvahs; (c) weddings and funerals; (d) lectures related to

Judaism; (d) counseling; (e) religious instruction for children; (f) religious instruction for adults;

(g) other celebrations of major Jewish Holidays such as Passover, Shavuot, Sukkot, Chanukah and

Purim; and (h) other service activities that benefit the community at large.

        39. The Plaintiffs are religiously prohibited from driving or riding in motor vehicles

during the Sabbath and on most Holy Days.




                                                   6
           Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 7 of 28



       40. In order to fulfill their religious obligations, Plaintiffs must walk to and from their

shuls for all of the services during their Sabbath and Holy Days.

       41. Plaintiffscannotwalkgreatdistancestoattend,s'/'x;u/sduringtheSabbathandon

Holy Days for both religious and practical reasons.

       42. Jewish law recognizes limits on how far those observing the Sabbath may travel.

Exodus 16:29 states: "See that the Lord hath given you the sabbath; therefore He giveth you on

the sixth day the bread of two days; abide ye every man in his place, let no man go out of his place

on the seventh day.?

       43. Rabbinic authorities have interpreted this verse to prohibit long journeys on the

Sabbath.


       44. For women with young children, the elderly and handicapped, any significant

distances also render traveling such distances impracticable.

       45. Members of OJCCR and the Plaintiff Congregations have hundreds of members

that are either women with young children or elderly.

       46. TwooftherequiredtripsduringtheSabbathandHolyDaysoftenoccurinthedark.

       47. The Village has few sidewalks on its thoroughfares and few street lights, rendering

such travel by foot dangerous.

       48. These trips are especially dangerous and arduous in rain and snow.

        49. Plaintiffs are also religiously forbidden to carry anything, including keys, children,

prayer books or prayer shawls, or to push strollers or wheelchairs or other things during the

Sabbath, unless there is a religious boundary, known as an eruv.

        50. While some small eruvin (plural of eruv) do exist in Chestnut Ridge, there is no

universally recognized large eruv covering most of the Village.




                                                  7
          Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 8 of 28



         51. Consequently, parents of young children are unable to take them to religious

services, nor may they take elderly or disabled persons to services throughout most of Chestnut

Ridge.

         52. The Plaintiffs and their members also customarily perform certain religious

community gatherings known as a kiddush. The term kiddush means "to make holy" and usually

involves meals shared with other congregants.

         53. Plaintiffs have no location that contain adequate space for a kiddush room.

         54. Kiddush rooms are also used for the meal that is to be eaten between the final two


services on Saturdays. As there is only approximately one hour between those services, it is not

possible for Plaintiffs to leave the shul, return home and return to shul unless the shul is in close

proximity to the members' homes.

         55. Additionally, since the Plaintiffs are unable to worship at locations that provide

adeqoaate separate areas for women members of the congregations, as required by Plaintiffs'

religious beliefs, this further prevents many women from attending services.

         56, At present, there is only one legally permitted shul in Chestnut Ridge. It does not

meet the requirements of the Zoning Law; however, upon information and belief it was

grandfathered as an existing nonconfornning use.

         57. Plaintiff Congregation Torah U'Tfilla has been seeking a location in Chestnut

Ridge that would legally meet its religious needs, but has been unable to do so.

         58. Congregation Torah U'Tfilla is unable to find a location that complies with the

Village's land use regulations that would meet the needs of its members to practice their religion

in Chestnut Ridge.




                                                   8
            Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 9 of 28



       59. Congregation Torah U'Tfilla presently meets for religious observance in a rented

commercial space under a certificate of use for a lecture hall.

       60. Congregation Torah U'Tfilla's pays very high rent for its rented facilities.

       61. CongregationTorahU'Tfillahasbeenunabletoobtainacertificateofusefora

place of worship.

       62. Congregation Torah U'Tfilla's current lease term will expire on or about February

28, 2020.

        63. Congregation Torah U'Tfilla's present location does not have adequate bathroom

facilities for its members.


        64. Congregation Torah U'Tfilla's present location does not have adequate facilities

for all its male and female members to attend services.


        65. Congregation Torah U'Tfilla's lack of adequate facilities also means that many of

its members' children cannot attend.


        66. Congregation Torah U'Tfilla's current facility is located on the outskirts of the

Scotland Hill neighborhood of Chestnut Ridge in a commercial zone, and some of its members

cannot walk to that location.


        67. Congregation Torah U'Tfilla has lost members and membership dues because the

rented facilities that it is forced to use are not centrally located and because it does not have enough

room for all to attend services.


        68. Congregation Torah U'Tfilla has incurred fines from the Village and has had to

defend itself against violations regarding its temporary synagogue locations.

        69. The costs to cure such violations have been financially prohibitive to the

congregation, and have caused the need for costly legal and other professional fees.




                                                   9
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 10 of 28



       70. Congregation Torah U'Tfilla does not have adequate facilities for a kiddush room.

       71. Members of Congregation Torah U'Tfilla have incurred expenses because they

were forced to rent social halls for special occasions rather than using the kiddush/simcha room

available at a synagogue.

       72. Congregation Torah U'Tfilla has experienced economic losses of donations from

potential donors that were wary of supporting a temporary shul location, but would otherwise have

supported a permanent place of worship.

       73. Plaintiff Congregation Birchas Yitzchok has purchased a property in Chestnut

Ridge to build a shul to meet the needs of its ultra-Orthodox members in July 2017 but has not

been able to submit plans for its shul, since the property does not contain the required five acres.

       74. Congregation Birchas Yitzchok is unable to worship at the property it purchased

and must meet in the basement of a private home.

       75. Congregation Birchas Yitzchok has not been able to find a property of five acres in

the Village of Chestnut Ridge.

       76. Congregation Birchas Yitzchok is unable to operate a place of worship where all of

its members can meet for worship.

       77. Congregation Birchas Yitzchok does not have adequate bathroom facilities for its

members.


       78. Congregation Birchas Yitzchok does not have adequate facilities for all of its male

and female members to attend services.


       79. Congregation Birchas Yitzchok's lack of adequate facilities also means that many

of its members' children cannot attend.




                                                 10
            Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 11 of 28



        80. Some members of Congregation Birchas Yitzchok cannot walk to its current

location.


        81. Congregation Birchas Yitzchok does not have adequate facilities for a kiddush

room.



        82, Congregation Birchas Yitzchok has lost members and membership dues because

its current location is not centrally located, and because it does not have enough room for all

individuals seeking to attend services to do so.

        83. Members of Congregation Birchas Yitzchok has incurred expenses because they

were forced to rent social halls for special occasions rather than using the kiddush/simcha room

available at a synagogue.

        84. Congregation Birchas Yitzchok has experienced economic losses of donations from

potential donors that are wary of supporting a temporary shul location, but would otherwise have

supported a permanent place of worship.

        85. Plaintiff Congregation Dexter Park has been unable to find property to allow it to

fulfill its religious obligations.

        86. Congregation Dexter Park is currently worshipping in a great room in a home.

        87. Congregation Dexter Park does not have adequate bathroom facilities for its

members.


        88. Congregation Dexter Park does not have adequate facilities for all of its male and

female members to attend services.


        89. Congregation Dexter Park's lack of adequate facilities also means that many of its

members' children cannot attend.




                                                   11
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 12 of 28



        90. Some members of Congregation Dexter Park cannot walk to its current location.

        91. CongregationDexterParkdoesnothaveadequatefacilitiesfora/cm'dus/';iroom.

        92. Congregation Dexter Park has lost members and membership dues because its

current location is not centrally located and because it does not have enough room for all

individuals seeking to attend services to do so.

        93. CongregationDexterParkhasincurredfinesfromtheVillageandhashadtodefend

itself against violations issued to its temporary synagogue locations.

        94. The costs to cure such violations have been financially prohibitive to the

congregation, and have caused the need for costly legal and other professional fees.

        95. Members of Congregation Dexter Park have incurred expenses because they were

forced to rent social halls for special occasions rather than using the kiddush/simcha room

available at a synagogue.

        96. Congregation Dexter Park has experienced economic losses of donations from

potential donors that are wary of supporting a temporary shul location, but would otherwise have

supported a permanent place of worship.

        97. Plaintiff Abraham Willner is a resident of Chestnut Ridge of the ultra-Orthodox

religion. He is affiliated with Congregation Birchas Yitzchok.

        98. Plaintiff Tzvi Miller is a resident of Chestnut Ridge of the ultra-Orthodox religion.

He is affiliated with Congregation Dexter Park.

        99. Since the members of OJCCR and the other Plaintiffs are not able to legally operate

shuls in close proximity to their members, their members are neither able to eat their ritual meal

in the shul, nor to return home for that meal in time to return for the final religious service, in

violation of their religious beliefs.



                                                   12
            Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 13 of 28



           100. TheinabilityofthePlaintiffstoprovidefacilitiesofadequatesizeforworshipalso
means that there is insufficient space for an area for a women' s section for an Orthodox shul in the
Village.

           101. The inability of the Plaintiffs to find or constmct adequate places of worship in
Chestnut Ridge substantially burdens the religious exercise of ultra-Orthodox Jewish people and
especially women, children and the elderly.
            102. As discussed below, the Village's land use regulations required a place of worship
to be located on a property that is at least five acres in size.
            103. This five-acre requirement for a house of worship rendered it effectively
 impracticable for the Plaintiffs to obtain places of worship to practice their religion.
            104. The Defendant Village has recently published a ?Full Enviromnental Assessment
 Form? (?FEAF?) regarding its zoning regulations for places of worship that states in part that,
 while there are 2450 residential parcels in the Village, there are only 45 that are five acres or
 greater, meaning that only l .8% of the parcels in the Village meet the five-acre requirement. As
 of January 7, 2019, only one such parcel was actually for sale.
             105. Furthermore, a single large place of worship would not be accessible by Orthodox
 Jews who reside in different neighborhoods within the Village.
             106. The FEAF states that ?the supply of available lots over s acres [is] severely limited,
      }1




             107. TherearevirtuallynopropertiesintheVillagethatthePlaintiffscouldhavelocated
  a place of worship under the Defendant's land use regulations.




                                                      13
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 14 of 28



         108. The five-acre minimum lot size for places of worship in the Village, described

below, prevented Plaintiffs from using real property as a shul by making such compliant property

prohibitively expensive.

         109. Defendant Village states in its FEAF that the price of a half-acre vacant lot in the

Village is $250,000.00. Upon information and belief, the price of such lots is at least

approximately $400,000.00. Such cost made it impossible for religious congregations of fifty to

one hundred families to purchase parcels where a place of worship could be legally located within

the Village.

         110. Upon information and belief, a five-acre lot in the Village, should it exist and be

for sale, would be approximately $2,000,000 to $3,500,000.

         111 . The Village's FEAF admits that ?the price [for a s-acre lot? would be prohibitive"

for a place of worship.

         112. Such cost is prohibitively expensive for the members of OJCCR, Plaintiff

Congregations, or any congregation that wished to operate a neighborhood shul and renders

Plaintiffs' communal religious exercise effectively impracticable.

         113. The individual members of the Plaintiff Congregations and the congregation

members of OJCCR who live in the Village were prevented by the Village' s land use regulations

from living in a community that permits them to reside near a synagogue and exercise their

religious faith communally within its jurisdiction.



                              The Viuage's Land Use Regulations

        114. TheVillageisapproximately4.93squaremilesinarea.




                                                 14
           Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 15 of 28



       115. TheVillageregulateslanduseinitsjurisdictioninpartthroughthe"ZoningLaw

of the Village of Chestnut Ridge, New York" (the "Zoning Law?).

       116. TheuseofrealpropertyintheVillageissubjecttothelawsandregulationsofthe

Village, including its Zoning Law.

       117. Prior to February 21, 2019, the Village's Zoning Law contained various onerous

and discriminatory land use regulations that burdened the Plaintiffs' religious exercise and

discriminated against the religious land use.

           118. According to the Village's ?Table of General Use Requirements-Part I:

Residential Districts,? the Village's Zoning Law designated "Churches and similar places of

worship including parish houses and rectories but not including schools of general or religious

instruction? (hereinafter, ?Churches? or ?places of worship?) as a ?Use[] by Special Perrnit of the

Village Board? in the Village's RR-50, R-40, R-35, R-25, R-15, and RSH residential zoning

districts (Use Group ?c?).

           119. The Village's land use regulations treated Churches on less than equal terms as

practically every other nonreligious assembly and institutional use in the Village.

           120. Placesofworshipwereprohibitedoutrightinnon-residentialzoningdistrictsinthe

Village.

           121. AccordingtotheVillage's"TableofBulkRequirements?(the?TableofGeneral

Use Requirements-Part I: Residential Districts? and the "Table of Bulk Requirements? are

collectively referred to as the ?Challenged Laws?), in each of the aforementioned zoning districts

where Churches were permitted by "Special Permit," they were subject to the following ?Bulk

Regulations?:

                  a.     Minimum Lot Area of five acres




                                                 15
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 16 of 28



                b.      Lot Width of 400 feet


                C.      Front Setback of 100 feet


                d. Front Yard, 50 feet

                e.      Side Setback of 100 feet


                f.      Total Side Setback of 200 feet


                g. Side Yard, 75 feet

                h.      Rear Setback of 100 feet


                1.      Rear Yard, 75 feet

               j. Street Frontage of 300 feet

                k. Maximum Height of 35 feet

                1. Development Coverage of 25%

                m. Floor Area Ratio of O.20


        122. TheDefendanthasdescribedtheselanduseregulationsaffectingplacesofworship

as: "impediments to the free practice of religion, . . . ."

        123. Various other assembly and institutional uses are permitted in the Village and are

subject to less onerous Bulk Regulations.

        124. Libraries, museums, and art galleries, which are permitted in certain residential

zoning districts in the Village as a "Conditional Use" by the Village's Planning Board, are subject

to the following Bulk Regulations (Use Group ?d?):

                a.      Minimurn Lot Area of two acres


                b.      Lot Width of 200 feet


                c.      Front Setback of 100 feet


                d. Front Yard, 100 feet




                                                    16
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 17 of 28



              e.     Side Setback of 100 feet


              f.     Total Side Setback of 200 feet


              g. Side Yard, 25 feet

              h.     Rear Setback of 100 feet


              1.     Rear Yard, 25 feet

             j. Street Frontage of 50 feet

              k. Maximum Height of 35 feet

              1. Development Coverage of 1 0%

              m. Floor Area Ratio of O.20


       125. Libraries,museums,artgalleries,andfuneralchapels,whicharepermittedbyright

in certain non-residential zoning districts in the Village, are subject to the following Bulk

Regulations (Use Group "B?):

              a.     Minimurn Lot Area of 20,000 square feet

              b.     LotWidthoflOOfeet


              C.     Front Setback of 30 feet


              d. Front Yard, 20 feet

              e.     Side Setback of zero feet


              f.     Total Side Setback of zero feet


              g. Side Yard, zero feet

              h.     Rear Setback of 25 feet


              1.     Rear Yard, 25 feet

              j. Street Frontage of 100 feet

              k. Maximum Height of 30 feet




                                                 17
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 18 of 28



               1. Development Coverage of 70%

               m. Floor Area Ratio of O.40


       126. Nursery schools, which are permitted in certain zoning districts in the Village as a

Conditional Use by the Village's Planning Board, are subject to the following Bulk Regulations

(Use Group ?g?):

               a.      Minimum Lot Area of two acres


               b.      Lot Width of 200 feet


               c.      Front Setback of 100 feet


               d. Front Yard, 100 feet

               e.      Side Setback of 100 feet


               f.      Total Side Setback of 200 feet


               g. Side Yard, 25 feet

               h.      RearSetbackoflOOfeet


               i. Rear Yard, 25 feet

               j. Street Frontage of 50 feet

               k. Maximum Height of 35 feet

               1. Development Coverage of 20%

               m. Floor Area Ratio of O.20


       127. ?Medical and dental clinics, health service complexes,? which are permitted by

right in certain non-residential zoning districts, and ?Commercial recreation facilities," and

?Outdoor recreation facilities," which are permitted in certain non-residential zoning districts in

the Village as a Conditional Use by the Village' s Planning Board, are subject to the following Bulk

Regulations (Use Group "J"):




                                                   18
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 19 of 28



              a.      Minimum Lot Area of 60,000 square feet

              b.      Lot Width of 200 feet


              C.      Front Setback of 75 feet


              d. Front Yard, 25 feet

              e.      Side Setback of 75 feet


              f.      Total Side Setback of 150 feet


              g. Side Yard, 35 feet

              h.      Rear Setback of 75 feet


              1.      Rear Yard, 30 feet

              j. Street Frontage of 100 feet

              k. Maximum Height of 35 feet

              1. Development Coverage of 70%

              m. Floor Area Ratio of O.40


       128. "Hotelsandmotels,"whicharepermittedincertainnon-residentialzoningdistricts

in the Village as a Conditional Use by the Village's Planning Board, are subject to the following

Bulk Regulations (Use Group 'T'):

               a.     Minimum Lot Area of two acres


               b.     Lot Width of 300 feet


               c.     Front Setback of 60 feet


               d. Front Yard, 20 feet

               e.     Side Setback of 50 feet


               f.     Total Side Setback of 100 feet


               g. Side Yard, 20 feet




                                                 19
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 20 of 28



               h.      Rear Setback of 60 feet


               1.      Rear Yard, 30 feet

               j. Street Frontage of 150 feet

               k. Maximum Height of 35 feet

               1. Development Coverage of 70%

               m. Floor Area Ratio of O.40


        129. ?ShoppingCenters,??Communitycenters,?and"Healthclubsandspas,?whichare

permitted by right in certain non-residential zoning districts in the Village, and ?Movie Theatres,?

which are permitted by Special Permit in certain non-residential zoning districts in the Village, are

subject to the following Bulk Regulations (Use Group "M"):

               a.      Minimum Lot Area of 15 acres


               b.      Lot Width of 500 feet


               c.      Front Setback of 40 feet


               d. Front Yard, 30 feet

               e.      Side Setback of 50 feet


               f.      Total Side Setback of 100 feet


               g. Side Yard, 30 feet

               h.      Rear Setback of 40 feet


               1.      Rear Yard, 30 feet

               j. Street Frontage of 500 feet

               k. Maximum Height of 35 feet

               1. Development Coverage of 70%

               m.      Floor Area Ratio of 22 [sic]




                                                  20
          Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 21 of 28



          130. Foreachtypeofbulkregulation,theChallengedLawstreatedvariousnonreligious

assembly and institutional land uses better than "Churches.?

          131. In general, the Challenged Laws treated nonreligious assembly and institutional

land uses more favorably than places of worship.

          132. ASpecialPermituse(includinganyplaceofworshipwithintheVillage)hadtobe

approved by the Village' s Board of Trustees and is subj ect to Article XVI, Section 2 of the Zoning

Law.


          133. Article XVI of the Zoning Law states in part that "[t?he Village Board, in

considering any application for a special permit hereunder, shall exercise such discretion reserved

for legislative matters so as to ensure that the public health, welfare and safety are protected and

the environmental and land resources of the Village are most efficiently utilized." (Emphasis

added.)

          134. Such ?discretion reserved for legislative matters? is boundless, and there are no

concrete standards to be used in determining whether a Special Perrnit is granted.

          135. TheVillagehasstatedinitsFEAF:?Althoughaspecialuseperrnitmustbeobtained

from the Village Board [for a place of worship], in the existing zoning code, there are no specific

criteria or standards required to be met.?

          136. TheZoningLawcontainednoobjectivecriteriatobeusedbytheVillageBoardin

determining whether a Church use will be permitted.

          137. The Zoning Law's land use regulations applicable to places of worship, which

provided for ?legislative? discretion on the part of the Village Board when deciding whether to

grant a Special Permit anywhere within the Village's jurisdiction, granted the Village Board




                                                 21
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 22 of 28



unbridled discretion in determining whether to permit places of worship in the residential zoning

districts where such use was permitted, even if the Bulk Regulations described above were met.

       138. The Zoning Law's land use regulations applicable to places of worship provided

the Village Board with the power to discriminate by suppressing disfavored speech or disliked

speakers.

        139. Several nonreligious assembly and institutional uses are permitted "by right? in

certain zoning districts in the Village, and do not require a Special Perrnit from the Village Board,

including Nursery schools; ?Libraries, museums, and art galleries? (in nonresidential zoning

districts); and "Medical and dental clinics, health service complexes.?

        140. Several nonreligious assembly and institutional land uses are permitted as a

Conditional Use by the Village's Plam'iing Board in certain zoning districts in the Village, and do

not require a Special Permit from the Village Board, including "Libraries, museums, and art

galleries" (in residential zoning districts); ?Commercial recreation facilities"; "Outdoor recreation

facilities"; and ?Hotels and motels.?

        141. ?Conditional Uses? are permitted by the Village's Planning Board and do not

require review by the Village Board.

        142. TheZoningLawstatesthatConditionalUsesmaybegrantedbythePlanningBoard

"in accordance with the procedures and standards? contained in Article III, Section 2, Use Table,

Column C.


        143. The Planning Board's review of Conditional Uses is subject to the standards

described in Article XII of the Zoning Law, which are several enumerated standards to be used in

determining the appropriateness of a Conditional Use.




                                                  22
           Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 23 of 28



          144. The Planning Board, in reviewing Conditional Uses, does not exercise "discretion

reserved for legislative matters."

          145. Nonreligious institutional and assembly land uses permitted in the Village that are

permitted by right or as a Conditional Use were treated on better terms than Churches.

          146. On February 21, 2019, the Village's Board voted upon and approved Resolution

2019-12, a new ?House of Worship Law,? which amended the Village's Zoning Law and, upon

information and belief, substantially eased its provisions regulating places of worship.

          147. However, the new House of Worship Law was challenged in both state court

(Supreme Court, Rockland County, Index No. 031506/2019) and this Court (Case No. 7:19-cv-

03461).

          148. ThePetitionsinboththestateandfederalcourtproceedingsareseekingtoprevent

the application of the new House of Worship Law. The Village's actions described above all took

place under color of state law.

          149. TheVillagewasinformedoftheapplicabilityoffederallawtoitsactions.

          150. The Village possessed no compelling or sufficiently substantial governmental

interest to justify the restrictions on Churches contained in the Zoning Law.

          151. The Village's Zoning Law rendered new religious land uses within the Village

effectively impracticable.

          152. The Special Perrnit requirement for Churches unreasonably provided the Village

with unbridled discretion to determine whether and where particular religious expression will be

permitted.



                                             COUNTI
                                       Free Exercise Clause




                                                 23
         Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 24 of 28



                                   United States Constitution,
                               First and Fourteenth Amendments
                                         42 U.S.C. § 1983

       153. Plaintiffsrepeatandreallegeparagraphslthroughl52asiffullysetforthherein.

       154. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to free exercise of religion, as secured by the First Amendment to the United States

Constitution and made applicable to the States by the Fourteenth Amendment by burdening their

religious exercise, by discriminating against and targeting the Plaintiffs for disfavor on the basis

of religion, and by treating religious assembly and institutional land uses on less than equal terms

as nonreligious institutional and assembly land uses.

Defendant has caused the Plaintiffs to suffer irreparable harm, damage and injury.



                                            COUNT II
                                       Free Speech Clause
                                   United States Constitution,
                               First and Fourteenth Amendments
                                         42 U.S.C. § 1983

        155. Plaintiffsrepeatandreallegeparagraphslthroughl54asiffullysetforthherein.

        156. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to free speech, as secured by the First Amendment to the United States Constitution and made

applicable to the States by the Fourteenth Amendment. The standards set forth in the Village's

land use regulations governing Special Permits for places of worship unconstitutionally afforded

the Village Board unbridled discretion in its review of such an application and, as such, were an

unconstitutional prior restraint on Plaintiffs' protected religious expression and exercise under the

First Amendment.


        157. DefendanthascausedthePlaintiffstosufferirreparableharm,damageandinjury.




                                                 24
          Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 25 of 28




                                            COUNT III
                                     Equal Protection Clause
                                    United States Constitution,
                                     Fourteenth Amendment
                                          42 U.S.C. § 1983

         158. Plaintiffs repeat and reallege paragraphs 1 through 157 as if fully set forth herein.

         159. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to equal protection of the laws, as secured by the Fourteenth Amendment, by (1)

discriminating against and targeting the Plaintiffs for disfavor on the basis of religion; and (2) by

treating religious institutions on less than equal terms as similarly situated nonreligious
institutions.


         160. Defendant has caused the Plaintiffs to suffer irreparable harm, damage and injury.



                                            COUNT IV
                     Vio}ation of Religious Land Use and Institutionalized
                          Persons Act of 2000 - ?Substantial Burdens"
                                       42 U.S.C. § 2000cc(a)

         161. Paragraphs 1 through 160 are incorporated by reference as if set forth fully herein.

         162. Defendant' s laws, on their face and as applied, have deprived the Plaintiffs of their

right to the free exercise of religion, as secured by RLUIPA, by imposing and implementing land

use regulations both on their face and as applied in a manner that placed a substantial burden on

the Plaintiffs' religious exercise without using the least restrictive means of achieving a compelling

govermnental interest.




                                             COUNT V
                                       ?Nondiscrimination"
                Religious Land Use and Institutionalized Persons Act of 2000
                                 42 U.S.C. § 2000cc(b)(2)


                                                 25
          Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 26 of 28



         163. Plaintiffs repeat and reallege paragraphs l through 162 as if fully set forth herein.

         164. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

Persons Act, by imposing Iand use regulations that both on their face and as applied discriminated

against the Plaintiffs on the basis of religion.



                                              COUNT VI
                                         'GEqua} Terms"
                    Religious Land Use and Institutionalized Persons Act of 2000
                                     42 U.S.C. § 2000cc(b)(1)

         165. Plaintiffs repeat and reallege paragraphs l through 164 as if fully set forth herein.

         166. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

Persons Act, by imposing land use regulations that both on their face and as applied treated

religious assemblies and institutions on less than equal terms as nonreligious assemblies and

institutions.




                                              COUNT VII
                                       ?Exclusions and Limits?
                    Re}igious Land Use and Institutionalized Persons Act of 2000
                                    42 U.S.C. § 2000cc(b)(3)(B)

          167. Plaintiffs repeat and reallege paragraphs 1 through 166 as if fully set forth herein.

          168. Defendant's laws, on their face and as applied, have deprived Plaintiffs of their

right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

Persons Act, by imposing land use regulations that unreasonably limited places of worship within

its jurisdiction.




                                                   26
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 27 of 28




                                            COUNT VIII
                                      New York Constitution,
                                           Art. I § 3

        169. Plaintiffsrepeatandreallegeparagraphslthroughl68asiffullysetforthherein.

        170. Defendant's laws, on their face and as applied, have deprived all Plaintiffs of their

rights guaranteed by Article I Section 3 of the New York State Constitution, which provides: ?The

free exercise and enjoyment of religious profession and worship, without discrimination or

preference, shall forever be allowed in this state to all humankind . . . .? N.Y. Const. Art. I, § 3.

        171. DefendanthascausedthePlaintiffstosufferirreparableharm,damageandinjury.



                                         RELIEF SOUGHT


WHEREFORE, Plaintiffs demand Judgment as follows:

       A. Declaratory judgment holding that the Challenged Laws governing ?Churches? are

               unconstitutional and illegal under the Free Exercise and Free Speech Clauses of the

                First Amendment to the United States Constitution, the Equal Protection Clause of

               the Fourteenth Amendment to the United States Constitution, the Religious Land

                Use and Institutionalized Persons Act, and the New York Constitution, Article I §

                3;

        B. PreliminaryandpermanentordersenjoiningtheapplicationoftheChallengedLaws

                governing Churches;

        C. An award of compensatory damages against Defendant in favor of the

                Plaintiffs in such amount as the Court deems just for the loss of the Plaintiffs' rights

                under the First and Fourteenth Amendments to the United States Constitution, the




                                                   27
        Case 7:19-cv-00443-KMK Document 29 Filed 07/17/19 Page 28 of 28



               Religious Land Use and Institutionalized Persons Act, and the New York

               Constitution incurred by the Plaintiffs, and caused by the Defendant's laws and

               actions;

       D.      An award to Plaintiffs of full costs, disbursements and attorneys' fees, to the extent

               permitted by law, arising out of Defendant's laws and actions and out of this

               litigation;

       E.      Granting such other, further and different relief as to this Court deems just, proper

               and equitable.

Respectfully submitted by the Plaintiffs this 1 6th day of July, 2019.

                                                      STORZER & ASSOCIATES, P.C.

                                                              /s/
                                                      Roman Storzer (admitted pro hac vice)
                                                      Robert L. Greene (RG 5430)
                                                      1025 Connecticut Avenue, N.W.
                                                      Suite One Thousand
                                                      Washington, DC 20036
                                                      Tel: (202) 857-9766

                                                      SAVAD CHURGIN, LLP
                                                                          -'Z-
                                                         i:i-? " ?'
                                                      Joseph Churgin (JC 6854)
                                                      Donna Sobel (DS 3267)
                                                      55 0ld Turnpike Road, Suite 209
                                                      Nanuet, New York 10954
                                                      Tel: (845) 624-3820

                                                      Attorneys for Plaintiffs




                                                 28
